 

Exhibit 10.1

FIRST AMENDMENT TO LEASE


This First Amendment to Lease (this “First Amendment”) is made as of April 5th,
2019 by and between MIT 130 BROOKLINE LEASEHOLD LLC, a Massachusetts limited
liability company with an address c/o MIT Cambridge Real Estate, One Broadway,
Cambridge, MA  02142 (“Landlord”), and INTELLIA THERAPEUTICS, INC., a Delaware
corporation with an address of 130 Brookline Street, Cambridge, MA  02139
(“Tenant”).

W I T N E S S E T H

WHEREAS, Landlord and Tenant are the current parties to that certain Lease dated
October 21, 2014, as affected by that certain letter agreement dated June 12,
2015 (collectively, the “Lease”), pursuant to which Landlord is leasing to
Tenant approximately 15,169 rentable square feet (as more particularly described
in the Lease, the “Premises”) in the building located at 130 Brookline Street,
Cambridge, Massachusetts (the “Building”);

WHEREAS, the Initial Term of the Lease is scheduled to expire on January 31,
2020;

WHEREAS, pursuant to Section 1.2 of the Lease, Tenant duly exercised its option
to extend the Term of the Lease for the Extension Term (i.e., the period
commencing February 1, 2020 and unless earlier terminated in accordance with the
Lease, ending on January 31, 2025); and

WHEREAS, Landlord and Tenant wish to memorialize their agreements with respect
thereto.

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.Recitals; Capitalized Terms.  The foregoing recitals are hereby incorporated
by reference.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them as set forth in the Lease.

2.Extension of Term.  The Term is hereby extended for the Extension Term on all
of the terms and conditions of the Lease except as expressly set forth in this
First Amendment.  Tenant hereby accepts the Premises in their as is, where is
condition, with all faults on the date hereof.  

3.Base Rent. During the Extension Term, Tenant shall pay Base Rent in the
following amounts and otherwise in accordance with the terms of the Lease:

Period of Time

Monthly Installment of Base Rent

2/1/20 – 1/31/21

$ 106,183.00

2/1/21 – 1/31/22

$ 109,368.50

2/1/22 – 1/31/23

$ 112,649.54

2/1/23 – 1/31/24

$ 116,029.03

2/1/24 – 1/31/25

$ 119,509.90

4.Allowance.

(a)As an inducement to Tenant’s entering into this First Amendment, Landlord
shall, subject to Section 4(c) below and the last sentence of this Section 4(a),
provide to Tenant a special tenant improvement allowance equal to Two Hundred
Twenty-Seven Thousand Five Hundred Thirty-Five Dollars ($227,535.00) (the
“Allowance”) to be used by Tenant solely for costs incurred by Tenant for
Alterations to the Premises performed in accordance with Article 11 of the
Lease.  Notwithstanding anything to the contrary, the Allowance shall not be
applied to any of the following:  (i) the cost of any of Tenant’s Property

-1-

 

--------------------------------------------------------------------------------

 

including without limitation telecommunications and computer equipment and all
associated wiring and cabling, any de-mountable decorations, artwork and
partitions, signs, and trade fixtures, (ii) the cost of any fixtures or
Alterations that will be removed at the end of the Term, or (iii) more than
Twenty-Two Thousand Seven Hundred Fifty-Three and 50/100 Dollars ($22,753.50) of
any so-called “soft costs.”

(b)Subject to Section 4(c) below, Landlord shall pay Landlord's Proportion
(hereinafter defined) of the cost shown on each requisition (hereinafter
defined) submitted by Tenant to Landlord within thirty (30) days of submission
thereof by Tenant to Landlord until the entirety of the Allowance has been
exhausted. “Landlord's Proportion” shall be a fraction, the numerator of which
is the Allowance and the denominator of which is (A) the total contract price
for the Alterations in question (as evidenced by reasonably detailed
documentation delivered to Landlord with the requisition first submitted by
Tenant), less (B) those costs described in clauses (i) through (iv) inclusive of
the second sentence of Section 4(a) (as evidenced by reasonably detailed
documentation delivered to Landlord with the requisition first submitted by
Tenant), but in no event shall Landlord’s Proportion exceed 100%. A
“requisition” shall mean reasonable documentation (accompanied by invoices from
Tenant’s contractors, vendors, service providers and consultants (collectively,
“Contractors”) and partial lien waivers and subordinations of lien, as specified
in M.G.L. Chapter 254, Section 32 (“Lien Waivers”) with respect to the prior
month’s requisition, and such other documentation as Landlord or any Mortgagee
may reasonably request) showing in reasonable detail the costs of the item in
question or of the improvements installed to date in the Premises, accompanied
by certifications executed by Tenant’s representative that the amount of the
requisition in question does not exceed the cost of the items, services and work
covered by such requisition.  Notwithstanding the foregoing, Tenant shall not be
required to deliver Lien Waivers at the time of the first requisition, but shall
deliver the Lien Waivers and evidence of payment of the first requisition in
full within fifteen (15) days following payment of the Allowance with respect to
such first requisition.  Landlord shall have the right, upon reasonable advance
notice to Tenant, to inspect Tenant's books and records relating to each
requisition in order to verify the amount thereof. Tenant shall submit
requisitions no more often than monthly.

(c)Notwithstanding anything to the contrary herein contained: (i) Landlord shall
have no obligation to advance funds on account of the Allowance (A) until
Landlord shall have received an original W-9 executed by Tenant, nor (B) more
than once per month; (ii) If Tenant fails to pay to Tenant’s contractors the
amounts paid by Landlord to Tenant in connection with any previous
requisition(s), Landlord shall thereafter have the right to have the Allowance
paid directly to Tenant's contractors; (iii) Landlord shall have no obligation
to pay any portion of the Allowance with respect to any requisition submitted
after the date (the “Outside Requisition Date”) which is the earlier of: (a)
three (3) months after the completion of the Alterations in question, or (b) two
(2) years after the date of this First Amendment; provided, however, that if
Tenant certifies to Landlord that it is engaged in a good faith dispute with any
contractor, such Outside Requisition Date shall be extended while such dispute
is ongoing, so long as Tenant is diligently prosecuting the resolution of such
dispute; (iv) Tenant shall not be entitled to any unused portion of the
Allowance; (v) Landlord’s obligation to pay any portion of the Allowance shall
be conditioned upon there existing no default by Tenant in its obligations under
the Lease at the time that Landlord would otherwise be required to make such
payment (it being understood and agreed that if Tenant cures such default prior
to the expiration of the notice and/or cure periods set forth in Section 20.1 of
the Lease, Landlord shall make such payment promptly after the cure is
effectuated); and (vi) In addition to all other requirements hereof, Landlord’s
obligation to pay the final ten percent (10%) of the Allowance shall be subject
to simultaneous delivery of all unconditional lien waivers relating to items,
services and work performed in connection with the Alterations in question.

(d)In the event Tenant owes Landlord any sums under or pursuant to the Lease at
such time as Landlord is obligated pursuant to the provisions of this Section 4
to pay any portion of the Allowance, Landlord shall have the right to offset
said amount from such payment of the Allowance.

-2-

 

--------------------------------------------------------------------------------

 

(e)In the event the Lease is terminated following an Event of Default, Tenant
shall pay to Landlord, as additional rent, an amount equal to one hundred
percent (100%) of the then unamortized portion of the Allowance paid by
Landlord, which will be amortized on a straight line basis over the Extension
Term in accordance with sound accounting principles consistently applied.

5.Extension Term.  Section 1.2 of the Lease (Extension Terms) shall remain in
effect throughout the Extension Term.  For clarity, Tenant shall retain the
option to extend the Term beyond the expiration of the Extension Term for one
(1) additional period of five (5) years upon written notice to landlord (the
“Additional Extension”), provided that there has been no material adverse change
in Tenant’s net worth as of the date of such written notice, as verified by
landlord based upon a certificate from Tenant’s chief financial officer and
audited financials.  If landlord determines, based on its review of Tenant’s
financial information, that Tenant’s net worth has materially adversely change
from that certain net worth of the date of the First Amendment, Landlord shall
have the right, in its sole and  absolute discretion, to reject Tenant’s
exercise of the Additional Extension by providing written notice thereof to
Tenant no later than fifteen (15) days following Landlord’s receipt of such
notice, whereupon the Term of the Lease shall expire on the expiration of the
Term of the Lease, as extended by this First Amendment.  If Landlord fails to
reject such option to extend, Section 1.2 of the Lease, including without
limitation, the procedure for determining the Extension Term Base Rent, shall
remain in full force and effect.

6.Brokers.  Landlord and Tenant each warrants and represents that it has dealt
with no broker other than Newmark Knight Frank (the “Broker”) in connection with
this First Amendment.  Landlord and Tenant each agrees to defend, indemnify and
save the other harmless from and against any Claims arising as a result of its
breach of the foregoing representation and warranty.  Landlord shall be solely
responsible for paying the Broker its commission or fee in connection with this
First Amendment.

7.Ratification.  Except as amended hereby, the terms and conditions of the Lease
shall remain unaffected.  From and after the date hereof, all references to the
Lease shall mean the Lease as amended hereby.  Additionally, Landlord and Tenant
each confirms and ratifies that, as of the date hereof and to its actual
knowledge, (a) the Lease is and remains in good standing and in full force and
effect, and (b) neither party has any claims, counterclaims, set‑offs or
defenses against the other party arising out of the Lease or the Premises or in
any way relating thereto.

8.Miscellaneous.  This First Amendment shall be deemed to have been executed and
delivered within the Commonwealth of Massachusetts, and the rights and
obligations of Landlord and Tenant hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the Commonwealth of Massachusetts
without regard to the laws governing conflicts of laws.  If any term of this
First Amendment or the application thereof to any person or circumstances shall
be invalid and unenforceable, the remaining provisions of this First Amendment,
the application of such term to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected.  This First
Amendment is binding upon and shall inure to the benefit of Landlord and Tenant
and their respective successors and assigns.  Each party has cooperated in the
drafting and preparation of this First Amendment and, therefore, in any
construction to be made of this First Amendment, the same shall not be construed
against either party.  In the event of litigation relating to this First
Amendment, the prevailing party shall be entitled to reimbursement from the
other party of its reasonable attorneys' fees and costs.  This First Amendment
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous oral and written
agreements and discussions, and may not be amended, waived, discharged or
terminated except by a written instrument signed by all the parties hereto. A
facsimile, PDF or other electronic signature on this First Amendment shall be
equivalent to, and have the same force and effect as, an original signature.
This First Amendment may be executed in counterparts which, taken together,
shall constitute a single instrument.

 

[signatures on following page]




-3-

 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first set forth above.

 

LANDLORD:

 

MIT 130 BROOKLINE LEASEHOLD LLC

By: MIT Cambridge Real Estate LLC, its manager

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

INTELLIA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

-4-

 